DETAILED ACTION
The communication dated 7/9/2020 has been entered and fully considered.
Claims 1-5 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “embossed portions of the corresponding mold frame are formed to be longer so that grooves on one of the sides are formed to be deeper” should read “ guide protrusions of the corresponding mold frame are formed to be longer so that grooves on one of the sides are formed to be deeper”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. PGPUB 2009/0252826), in view of KWAK (U.S. PGPUB 2018/0257278), KIM et al. (U.S. PGPUB 2019/0111592), and MacDonald et al. (U.S. PGPUB 2007/0184273), hereinafter MACDONALD.
Regarding claim 1, CHOI teaches: A double injection molding system capable of continuously and automatically manufacturing four molded products for a vehicle at a time (CHOI teaches an injection system capable of continuously and automatically manufacturing products [Abstract; Fig. 1]. In regards to the number of molded products, CHOI teaches two products molded [Fig. 2]; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the mold cavities, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate mold cavities for the purpose of increasing production. See MPEP 2144.04(VI)(C).), the double injection molding system comprising: a first molding device 100 which molds the openable plates 11 of the molded products 10 for a vehicle through injection of plastic (CHOI teaches a first molding device (Fig. 1) with a rotatable supporting plate (13) [0043]. CHOI teaches injecting molten resin by a first injection cylinder (23) [0044]); a second molding device 200 which receives the openable plates 11 and molds the sealing portions 12 through injection of rubber around the openable plates 11 to finish the molded products 10 (CHOI teaches a second molding device on the opposite side of the first molding device [Fig. 1]. CHOI teaches a fixed supporting plate (11) is mounted with a second injection cylinder (24) to supply molten resin to the second molding space (22) [0045]. CHOI teaches the rotatable supporting plate (13) and the movable supporting plate (12) are moved toward the fixed supporting pate (1) and the molds (14, 15, 16 and 17) can be assembled together [0046]); and a transport device 300 which takes out the openable plates 11 formed by the molding device 100 and transports the openable plates 11 (CHOI teaches a rotating device (18) for rotating the supporting plate (13) with the molds (16, 17) [0041]), to the second molding device 200 (CHOI teaches the supporting plate (13) can be moved to the fixed plate of the second molding device [Fig. 1; 0046]), wherein the first molding device 100 includes a first case 110 in which a first entrance 110a is formed on an upper side (CHOI teaches a movable supporting plate (12) which has a first entrance formed on an upper side which are injection channels (26) [0040; 0044]), a first fixed mold 120 which is mounted inside the first case 110 (CHOI teaches a mold (14) mounted to the movable supporting plate (12) [0040]), and a first movable mold 130 in which four cavities in which the openable plates 11 are to be molded are formed at the time of mold-combining with the first fixed mold 120 (CHOI teaches a rotatable mold in which are cavities [Fig. 2; 0043; 0006]), wherein the second molding device 200 includes a second case 210 in which a second entrance 210a is formed on an upper side (CHOI teaches a second platen (11) which has a second opening (28) on the upper side [0040; 0061]), a second fixed mold 220 which is mounted inside the second case 210 (CHOI teaches a fixed mold (14) [0058]), and a second movable mold 230 in which four cavities in which the sealing portions 12 are to be molded are formed at the time of mold-combining with the second fixed mold 220 (CHOI teaches a rotatable mold (17) with cavities [0058; 0006]).
CHOI is silent as to: wherein the transport device 300 includes a moving head 310 which moves in X-axis and Y-axis directions on the upper side of the first molding device 100 and the upper side of the second molding device 200, a stretchable rod 320 which is provided to the moving head 310 to be stretchable in the Z-axis direction so that the length thereof is adjusted, a first jig 330 which is provided to the stretchable rod 320, enters and exits the first and second cases 110 and 210 through the first and second entrances 110a and 210a, takes out the four openable plates 11 injection-molded by the first molding device 100, and after that, being mounted on the second movable mold 230 of the second molding device 200, a second jig 340 which is provided on a lower side of the first jig 330 rotatably at an angle of 90 degrees, enters and exits the first and second cases 110 and 210 together with the first jig 330, moves in a state where the first jig 330 and the second jig 340 are on a straight line inside the first and second cases 110 and 210, moves in a state where the first jig 330 and the second jig 340 are bent at an angle of 90 degrees outside the first and second cases 110 and 210, and takes out the finished molded products 100 from the second molding device 200, wherein the first jig 330 includes an adsorption member 331 which adsorbs the openable plates 11 at the time of taking out the openable plates 11 from the first movable mold 130 and a pressing member 332 which presses the openable plates 11 at the time of mounting the openable plates 11 on the second movable mold 230 of which an end surface is subjected to an embossing process 332a, wherein the second jig 340 includes an adsorption member 341 which adsorbs the molded products 10 at the time of taking out the finished molded products 10 from the second molding device 200, wherein, in a state where the four molded products 10 for a vehicle in which the four openable plates 11 of the molded product 10 are molded simultaneously through injection of plastic by the first molding device 100 and sealing portions 12 are molded around the openable plates 11 through injection molding of rubber by the molding device 200 are finished simultaneously, in a state where the first jig 330 and the second jig 340 are bent at an angle of 90 degrees, the moving head 310 moves to the upper side of the first entrance 110a of the first case 110 so that the first jig 330 and the second jig 340 are on a straight line, after that, the stretchable rod 320 is stretched, and the first jig 330 and the second jig 340 enter the first case 110, wherein, between the first fixed mold 120 and the first movable mold 130, the first jig 330 advances toward the first movable mold 130, to the first movable mold 130, and the four openable plates 11 mounted on the first movable mold 130 are simultaneously adsorbed with the adsorption member 331 and, after that, taken out, wherein the stretchable rod 320 is shrinked, the first jig 330 and the second jig 340 are bent at an angle of 90 degrees, and after that, the moving head 310 moves toward the second entrance 210a of the second case 210, wherein, after the first jig 330 and the second jig 340 are on a straight line above the second entrance 210a, the stretchable rod 320 is stretched, the second jig 340 provided at the bottom of the first jig 330 enters between the second fixed mold 220 and the second movable mold 230 of the second molding device 200, wherein the second jig 340 advances toward the second movable mold 230, the four finished molded products 10 mounted on the second movable mold 230 are simultaneously adsorbed with the adsorption member 341 and, after that, taken out, wherein, after that, the stretchable rod 320 is further stretched, so that the first jig 330 enters between the second fixed mold 220 and the second movable mold 230, wherein the first jig 330 advances toward the second movable mold 230, and the four openable plates 11 are simultaneously mounted on the second movable mold 230, wherein the stretchable rod 320 is shrinked so that the first jig 330 and the second jig 340 exit the second molding device 200, and after that, in a state where the moving head 310 moves to a loading location between the first molding device 100 and the second molding device 200, and wherein, while maintaining the state where the first jig 330 and the second jig 340 are bent at an angle of 90 degrees, the stretchable rod 320 is stretched on the loading location, and the exertion of an adsorption force to the second jig 340 is stopped, so that the molded products 10 attached to the adsorption member 341 of the second jig 340 is loaded at the loading location.
In the same field of endeavor, injection molding, KWAK teaches a casing disposed between the first molding unit and the second molding unit [0022]. KWAK teaches a carrier unit (300) arranged between the first and second molding units (100, 200) for moving the cover plate (12) from the first molding unit to the second molding unit [0038]. KWAK teaches a first carrier robot section (130) for moving the cover plate (12) [0039]. KWAK teaches the first carrier robot section includes a first body part (132) moving along a first guide rail (140), a first lifting part (134) vertically movably coupled to the first body part (132), and a first arm part (136) rotatably coupled to an end side of the first lifting part (134) to move the plate (12) [0043]. KWAK teaches the first arm part (136) has a structure that is coupled to the end side of the first lifting part (134) in a rotatable manner in all directions in order to easily suction and move the cover plate [0046], and the arms would inherently be able to move about 90 degrees. KWAK teaches the first and second carrier robot sections have absorption members as the robots can suction and move the cover plate [0020]. KWAW teaches the cover plate is suctioned and moved to the second seating jig and then moved to the second molding section (22) via the inlet (314) at the casing (310) and moved until the plate is engaged with the molds, which would inherently indicate the plate is pressed into the molds [0066-0067]. KWAK teaches once the plate is in the molds (dies), a seal (14) is integrally injection-molded to the circumference of the plate [0067]. It 
CHOI and KWAK are silent as to the mold including an embossing surface. In the same field of endeavor, injection molding, KIM teaches a base member of the mold has an embossed pattern [Abstract; 0011]. KIM also teaches a pressing member (sliding preventer (520)) to press an insert [0058; Figs. 3, 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHOI and KWAK, by having an embossed pattern on the mold and pressing member, as suggested by KIM, in order to have a product with an embossed pattern [0019]. 
CHOI and KWAK are silent as to the jigs bent at an angle of 90 degrees. In the same field of endeavor, injection molding, MACDONALD shows two jigs (70) in Figure 4 that are in an angle of 90 degrees to each other [Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHOI and KWAK, by having jigs angled at 90 degrees, as suggested by MACDONALD, in order to remove or insert the desired automotive part finishes [0059].
Regarding claim 2, KIM further teaches: wherein an end face of the pressing member 332 of the first jig 330 is subjected to an embossing process 332a (KIM teaches the pressing member (sliding preventer (520)) has an embossed pattern [Fig. 6; 0058]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. PGPUB 2009/0252826), KWAK (U.S. PGPUB 2018/0257278), KIM et al. (U.S. PGPUB 2019/0111592), and MacDonald et al. (U.S. PGPUB 2007/0184273), hereinafter MACDONALD, as applied to claim 1 above, and further in view of Ichihara et al. (U.S. PGPUB 2005/0002311), hereinafter ICHIHARA.
Regarding claim 3, CHOI, KWAK, KIM and MACDONALD teach all of the limitations stated above, but are silent as to: wherein an end of the pressing member 332 of the first jig 330 is coated with Teflon. In the same field of endeavor, injection molding, ICHIHARA teaches a Teflon plate presses into the mold [0092]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHOI, KWAK, KIM and MACDONALD, by having a Teflon plate pressed over the mold, as suggested by ICHIHARA, in order to facilitate easier release from the mold [0092].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. PGPUB 2009/0252826), KWAK (U.S. PGPUB 2018/0257278), KIM et al. (U.S. PGPUB 2019/0111592), and MacDonald et al. (U.S. PGPUB 2007/0184273), hereinafter MACDONALD, as applied to claim 1 above, and further in view of Sakabe et al. (U.S. 3,732,051), hereinafter SAKABE.
Regarding claim 4, CHOI, KWAK, KIM and MACDONALD teach all of the limitations stated above, but are silent as to: wherein each of the first and second fixed molds 120 and 220 and the first and second movable molds 130 and 230 is configured with mold holders 121 and 221 (131 and 231) and mold frames 122 and 222 (132 and 232) mounted on the mold holders 121 and 221 (131 and 231), and wherein a plurality of guide grooves 121a and 221a (131a and 231a) are formed on front surfaces of the mold holders 121 and 221 (131 and 231), and guide protrusions 122a and 222a (132a and 232a) inserted into the guide grooves 121a and 221a (131a and 231a) are provided on back surfaces of the mold frames 122 and 222 (132 and 232)
In the same field of endeavor, injection molding, SAKABE teaches the mold is passed to different stages by a chain conveyor (122) [Col. 11, lines 27-30], with the conveyor being mold holders. SAKABE teaches a frame (127) is provided with a feed roll and also fixed with a guide projection (124), and chain conveyors (129, 129) for transferring the mold (19) and are provided on both sides of the guide projection [Col. 11, lines 50-55]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHOI, KWAK, KIM and MACDONALD, by having a frame and conveyors with guide projections to move the mold, as suggested by SAKABE, in order to continuously form products [Col. 1, lines 40-51].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. PGPUB 2009/0252826), KWAK (U.S. PGPUB 2018/0257278), KIM et al. (U.S. PGPUB 2019/0111592), MacDonald et al. (U.S. PGPUB 2007/0184273), hereinafter MACDONALD, and Sakabe et al. (U.S. 3,732,051), hereinafter SAKABE, as applied to claim 4 above, and further in view of SEEBACHER (U.S. PGPUB 2020/0290256) and CHIBA (U.S. PGPUB 2007/0274557).
Regarding claim 5, CHOI, KWAK, KIM, MACDONALD and SAKABE teach all of the limitations stated above, but are silent as to: wherein the openable plate 11 has a plurality of grooves 11a formed on both sides, and embossed portions of the corresponding mold frame are formed to be longer so that grooves on one of the sides are formed to be deeper.
In the same field of endeavor, injection molding, SEEBACHER teaches the slides in the mold plate has at least one guide element and guide groove [Abstract; 0012]. SEEBACHER teaches the guide elements are in engagement with a counterpart guide element in the mold insert [0022]. It would have been obvious to one of ordinary skill in the art at the time of the effective 
CHOI, KWAK, KIM, MACDONALD, SAKABE and SEEBACHER are silent as to the guide protrusions of the frame being longer. In the same field of endeavor, frames, CHIBA teaches protrusions on the frame are longer [0033]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify CHOI, KWAK, KIM, MACDONALD, SAKABE and SEEBACHER, by having the frame protrusions longer, as suggested by CHIBA, in order to ensure rigidity and pressure [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748